Per curiam.
The State Bar filed three Notices of Discipline against Respondent Bret Jerald Pangborn alleging violations of Standards 4 (professional conduct involving dishonesty, fraud, deceit, or wilful misrepresentation); 44 (wilful abandonment or disregard of a legal matter to the client’s detriment); 65 (failure to account for trust property, including money and interest paid on the client’s money, if any, held *491in a fiduciary capacity); and 68 (failure to respond to disciplinary authorities) of Bar Rule 4-102 (d). The State Bar served Pangborn by publication pursuant to Bar Rule 4-203.1 (b) (3) (ii) and, upon Pangborn’s failure to file Notices of Rejection in response to the properly served Notices of Discipline, he was in default, had no right to an evidentiary hearing, and is subject to discipline by this Court. Bar Rule 4-208.1 (b). The State Bar recommends disbarment as the appropriate sanction in each of these cases. We agree.
Decided September 20, 1999.
William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
In each of the disciplinary proceedings before the Court, Pang-born was retained to represent clients in matters but failed to take the proper actions on behalf of his clients, made false statements to them and abandoned their cases without cause and to their detriment. In one matter, Pangborn failed to advise his client that he had been suspended for failure to comply with CLE requirements and in another matter, he failed to pay a client’s medical bills from settlement funds retained for that purpose.
Although Pangborn has no prior disciplinary history, the State Bar noted the pattern of client abandonment and misuse of client funds evidenced by these cases and further noted Pangborn’s failure to respond to the Notices of Investigation or answer the grievances as aggravating factors in its recommendation of disbarment. We agree with the State Bar that disbarment is warranted as a result of Pangborn’s violations of Standards 4, 44, 65 and 68 of Bar Rule 4-102 (d). Accordingly, Pangborn is disbarred from the practice of law in Georgia. To the extent he has not already complied pursuant to his November 23, 1998 and January 28, 1999 suspensions for failure to respond to the Notices of Investigation, from which he remains suspended, Pangborn is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.